Order entered February 24, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-20-00869-CV

                    IN RE DRISTI SHRESTHA, Relator

          Original Proceeding from the County Court at Law No. 5
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-00728-E

                                  ORDER
                Before Justices Myers, Molberg, and Goldstein

     Based on the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus.


                                           /s/   KEN MOLBERG
                                                 JUSTICE